                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

ANTONIO GARCIA,

              Plaintiff,

v.                                                    CASE NO. 3:19-cv-561-J-34JBT

G4S SECURE SOLUTIONS
(USA) INC.,

          Defendant.
________________________________/

                           REPORT AND RECOMMENDATION1

       THIS CAUSE is before the Court on the parties’ Joint Motion to Approve

Settlement Agreement (“Motion”) (Doc. 17) and their Joint Supplemental

Memorandum in support thereof (Doc. 19).2 The Motion was referred to the

undersigned for a report and recommendation regarding an appropriate resolution.

(Doc. 16.)     For the reasons set forth herein, the undersigned respectfully

RECOMMENDS that the Motion be GRANTED, the Settlement Agreement and


       1
          “Within 14 days after being served with a copy of [this Report and
Recommendation], a party may serve and file specific written objections to the proposed
findings and recommendations.” Fed. R. Civ. P. 72(b)(2). “A party may respond to another
party’s objections within 14 days after being served with a copy.” Id. A party’s failure to
serve and file specific objections to the proposed findings and recommendations alters the
scope of review by the District Judge and the United States Court of Appeals for the
Eleventh Circuit, including waiver of the right to challenge anything to which no specific
objection was made. See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(B); 11th Cir. R.
3-1; Local Rule 6.02.
       2
        The Joint Supplemental Memorandum was filed in response to the Court’s Order
requiring further information regarding the proposed settlement and the amount of fees and
costs. (Doc. 18.)
Mutual Release (“Agreement”) (Doc. 17-1) be APPROVED, and this action be

DISMISSED with prejudice.

      I.     Background

      Plaintiff filed the instant action seeking unpaid minimum and overtime wages

pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”), as

well as unpaid wages under Florida common law (Doc. 3). According to the

Complaint, Plaintiff is employed by Defendant as a non-exempt CFO Security

Officer. (Id. at 2–3.) During the relevant time period, Plaintiff worked in excess of

forty hours per week, and Defendant failed to pay him the required minimum and

overtime wages in violation of the FLSA and Florida law. (Id. at 3–6.) Plaintiff

sought compensation for all unpaid minimum and overtime wages, liquidated

damages, attorney’s fees and costs, pre-judgment interest, and declaratory relief.

(Id.) The parties now request that the Court approve their settlement of Plaintiff’s

claims. (Doc. 17.)

      II.    Standard

      Section 216(b) of the FLSA provides in part:

             Any employer who violates the provisions of section 206
             or section 207 of this title shall be liable to the employee
             or employees affected in the amount of . . . their unpaid
             overtime compensation . . . and in an additional equal
             amount as liquidated damages. . . . The court in such
             action shall, in addition to any judgment awarded to the
             plaintiff or plaintiffs, allow a reasonable attorney’s fee to be
             paid by the defendant, and costs of the action.


                                            2
29 U.S.C. § 216(b).

       “[I]n the context of suits brought directly by employees against their employer

under section 216(b) . . . the district court may enter a stipulated judgment after

scrutinizing the settlement for fairness.” Lynn’s Food Stores, Inc. v. United States,

679 F.2d 1350, 1353 (11th Cir. 1982). Judicial review is required because the FLSA

was meant to protect employees from substandard wages and oppressive working

hours, and to prohibit the contracting away of these rights. Id. at 1352. “If a

settlement in an employee FLSA suit does reflect a reasonable compromise over

issues, such as FLSA coverage or computation of back wages, that are actually in

dispute,” the district court is allowed “to approve the settlement in order to promote

the policy of encouraging settlement of litigation.” Id. at 1354. In short, the

settlement must represent “a fair and reasonable resolution of a bona fide dispute

over FLSA provisions.” Id. at 1355. In addition, the “FLSA requires judicial review

of the reasonableness of counsel’s legal fees to assure both that counsel is

compensated adequately and that no conflict of interest taints the amount the

wronged employee recovers under a settlement agreement.” Silva v. Miller, 307 F.

App’x 349, 351 (11th Cir. 2009) (per curiam).3


       3
        Although unpublished Eleventh Circuit decisions are not binding precedent, they
may be persuasive authority on a particular point. See, e.g., Searcy v. R.J. Reynolds
Tobacco Co., 902 F.3d 1342, 1355 (11th Cir. 2018) (“Unpublished cases do not constitute
binding authority and may be relied on only to the extent they are persuasive.”). Rule 32.1
of the Federal Rules of Appellate Procedure expressly allows citation to federal judicial
unpublished dispositions that have been issued on or after January 1, 2007. Fed. R. App.
P. 32.1(a).

                                            3
      In Bonetti v. Embarq Management Co., the court analyzed its role in

determining the fairness of a proposed settlement under the FLSA, and concluded:

             [I]f the parties submit a proposed FLSA settlement that, (1)
             constitutes a compromise of the plaintiff’s claims; (2)
             makes full and adequate disclosure of the terms of
             settlement, including the factors and reasons considered
             in reaching same and justifying the compromise of the
             plaintiff’s claims; and (3) represents that the plaintiff’s
             attorneys’ fee was agreed upon separately and without
             regard to the amount paid to the plaintiff, then, unless the
             settlement does not appear reasonable on its face or there
             is reason to believe that the plaintiff’s recovery was
             adversely affected by the amount of fees paid to his
             attorney, the Court will approve the settlement without
             separately considering the reasonableness of the fee to be
             paid to plaintiff’s counsel.

715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009). Other cases from this district have

indicated that when attorneys’ fees are negotiated separately from the payment to

a plaintiff, “an in depth analysis [of the reasonableness of the fees] is not necessary

unless the unreasonableness is apparent from the face of the documents.” King v.

My Online Neighborhood, Inc., Case No. 6:06-cv-435-Orl-22JGG, 2007 WL 737575,

at *4 (M.D. Fla. Mar. 7, 2007).

      III.   Analysis

      The Agreement provides that Defendant will pay $1,237.50 to Plaintiff

($618.75 for unpaid overtime wages and $618.75 for liquidated damages) and

$4,000.00 to Plaintiff’s counsel for attorney’s fees and costs. (Doc. 17 at 2; Doc. 17-

1 at 1; Doc. 19 at 2.) The parties represent that Plaintiff’s attorney’s fees and costs



                                          4
were agreed upon separately and without regard to the amount paid to Plaintiff.

(Doc. 17 at 3; Doc. 19 at 3.)

      The parties represent that the Agreement reflects a reasonable compromise

of disputed issues, including whether Plaintiff was properly compensated for all

hours worked and whether Defendant’s records were accurate. (Doc. 19 at 2.)

Specifically, Defendant’s records and internal investigation revealed that Plaintiff had

been properly compensated for all hours worked. (Id.) Plaintiff contended that

Defendant’s records did not account for all hours worked, and that he was thus owed

additional minimum and overtime wages. (Id.) However, the Motion states that

Plaintiff “determined that he received full payment for his unpaid and minimum wage

claims after a review of the evidence,” and that the settlement was reached “after

weeks of settlement discussions by . . . counsel.” (Id. at 3.)

      Plaintiff initially estimated that he was owed a total of $2,400.00 for all three

claims, including $1,237.50 for unpaid overtime wages and liquidated damages, and

$1,162.50 for unpaid minimum wages.            (Id. at 2.)   However, in light of the

aforementioned bona fide disputes and Plaintiff’s representation by an attorney, the

undersigned recommends that the settlement reflects “a reasonable compromise of

disputed issues [rather] than a mere waiver of statutory rights brought about by an

employer’s overreaching.” Lynn’s Food, 679 F.2d at 1354.

      Regarding fees and costs, the ultimate issues pursuant to Silva are “both that

counsel is compensated adequately and that no conflict of interest taints the amount

                                           5
the wronged employee recovers.” 307 F. App’x at 351. Moreover, the Court need

not conduct an in-depth analysis of the reasonableness of the attorneys’ fees and

costs if the proposed settlement appears reasonable on its face and there is no

reason to believe that Plaintiff’s recovery was adversely affected by the amount of

attorneys’ fees and costs to be paid to his counsel. See King, 2007 WL 737575, at

*4.

       As noted above, Plaintiff’s attorney’s fees and costs were agreed upon

separately and without regard to the amount paid to Plaintiff. (Doc. 17 at 3; Doc. 19

at 3.) Additionally, there is no reason to believe Plaintiff’s recovery was adversely

affected by the agreed-upon fees and costs. The amount of $4,000 for fees and

costs appears reasonable on its face, and it appears that counsel is being

adequately compensated for his work.4 Thus, both aspects of the Silva attorneys’

fee inquiry are satisfied.5

       Therefore, it is respectfully RECOMMENDED that:

       1.     The Motion (Doc. 17) be GRANTED.

       2.     The Settlement Agreement and Mutual Release (Doc. 17-1) be



       4
         The undersigned does not recommend as reasonable counsel’s claimed hourly
rate of $525.00. (Doc. 19 at 3.) However, the undersigned recommends that counsel’s
effective hourly rate of approximately $190.25 is reasonable ($4,000.00 for fees and costs -
$480.39 for costs = $3,519.61 for fees / 18.5 hours = $190.25 per hour). (Id.)
       5
         Since the undersigned is not conducting an in-depth analysis of the
reasonableness of the fees and costs, this case provides no precedent for a case in which
such an analysis is required.

                                             6
APPROVED.

       3.     This action be DISMISSED with prejudice.

       4.     The Clerk of Court be directed to terminate any pending motions and

close the file.

       DONE AND ENTERED at Jacksonville, Florida, on September 16, 2019.




Copies to:

The Honorable Marcia Morales Howard
United States District Judge

Counsel of Record




                                        7
